Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 1 of 31 Page ID #:7
                 Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 2 of 31 Page ID #:8
                                                                                     21PSCV00070
Electronically FILED by Superior Court of California, County of Los Angeles on 01/28/2021 09:56 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Gonzalez,Deputy Clerk




         Quikrete International, Inc., a corporate entity form unknown; and DOES
         1-50 inclusive,


           Raul Rodriguez, an individual;




                                                             Pomona Courthouse South                                           30-2021-01178508-CU-WT-CJC
          400 Civic Center Plaza
          Pomona, CA 91766

               Jihad M. Smaili (SBN: 262219); Smaili & Associates , PC; 600 W. Santa Ana Blvd., Suite 202, Santa Ana, Ca 92701; 714-547-4700




                                                                                           QUIKRETE INTERNATIONAL, INC., a corporate
                                                       XX
                                                                                           entity form unknown
                                                                 XX
          Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 3 of 31 Page ID #:9
                                          21PSCV00070



Electronically FILED by Superior Court of California, County of Los Angeles on 01/28/2021 09:56 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Gonzalez,Deputy Clerk


                             Raul Rodriguez

                              400 Civic Center Plaza

                              Pomona 91766
                              Pomona Courthouse South

         Raul Rodriguez v. Quikrete International, Inc., et al.




                                                        7
                                      x

           January 28, 2020
                                                                                                     /s/ Jihad M. Smaili
Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 4 of 31 Page ID #:10
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 5 of 31 Page ID #:11

Raul Rodriguez v. Quikrete International, Inc.
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 6 of 31 Page ID #:12

Raul Rodriguez v. Quikrete International, Inc.




                                      x
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 7 of 31 Page ID #:13
Raul Rodriguez v. Quikrete International, Inc.
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 8 of 31 Page ID #:14

Raul Rodriguez v. Quikrete International, Inc.




                                                         111 Vineland Ave.
            X




  City of Industry                               91746
                                      CA
                                                                        East Judicial




        January 28, 2021                                         /s/ Jihad M. Smaili
                                    Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 9 of 31 Page ID #:15
                                                                     21PSCV00070
                                                 Assigned for all purposes to: Pomona Courthouse South, Judicial Officer: Gloria White-Brown
Electronically FILED by Superior Court of California, County of Los Angeles on 01/28/2021 09:56 PM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Gonzalez,Deputy Clerk



                                     Jihad M. Smaili, Esq. [262219]
                                1
                                     SMAILI & ASSOCIATES, PC
                                2    Civic Center Plaza Towers
                                     600 W. Santa Ana Blvd., Suite 202
                                3    Santa Ana, California 92701
                                     714-547-4700
                                4
                                     714-547-4710 (facsimile)
                                5    jihad@smaililaw.com

                                6    Attorney for Plaintiff
                                7
                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                8
                                                                   FOR THE COUNTY OF LOS ANGELES
                                9
                               10    RAUL RODRIGUEZ, an individual;                       ) Case No.:
                                                                                          ) Assigned for all purposes to the
                               11                   Plaintiff,                            )
                                                                                          ) COMPLAINT:
                               12           v.                                            ) 1. Disability Discrimination in Violation of Gov.
   Smaili & Associates, P.C.




                               13                                                         )     Code §12940 et seq.
                                     QUIKRETE INTERNATIONAL, INC.,                        )
                                                                                             2. Age Discrimination in Violation of Gov. Code
                               14    a corporate entity form unknown; and                 )
                                     DOES 1-50, inclusive,                                )     §12940 et seq.
                               15                                                         ) 3. Discrimination on the Basis of Participation in
                               16                  Defendants.                            )     Protected Conduct in Violation of Gov. Code
                                                                                          )     §12940 et seq.
                               17                                                         ) 4. Failure to Prevent Discrimination in Violation
                                                                                          )     of California Gov. Code § 12940(k)
                               18
                                                                                          )
                                                                                             5. Retaliation in Violation of Gov. Code
                               19                                                         )
                                                                                          )     §12940(h)
                               20                                                         ) 6. Wrongful Termination
                                                                                          ) 7. Violation of Business & Professions Code
                               21
                                                                                          )     § 17200 et seq.
                               22                                                         )
                                                                                          )          DEMAND FOR JURY TRIAL
                               23                                                         )          UNLIMITED      JURISDICTION
                                                                                          )
                               24
                                                                                          )
                               25                                                         )
                                                                                          )
                               26                                                         )
                                                                                          )
                               27                                                         )
                                                                                          )
                               28                                                         )

                                                                                         COMPLAINT

                                                                                                1
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 10 of 31 Page ID #:16




                             1   Plaintiff Raul Rodriguez (hereinafter “Plaintiff” and/or “Rodriguez”) alleges as follows:
                             2                                         THE PARTIES
                             3          1.     At all times mentioned herein, and at the time the causes of action arose,
                             4   Plaintiff was and is an individual.
                             5          2.     Plaintiff is informed and believes and thereon alleges that at all times
                             6   mentioned herein, Defendant Quikrete International, Inc. (hereinafter “Quikrete”), is a
                             7   corporate entity, form unknown, regularly conducting business in the State of California,
                             8   and specifically, in the County of Los Angeles. Plaintiff is further informed and believes
                             9   and thereon alleges that Quikrete was transacting business in the County of Los Angeles,
                            10   State of California, at the time claims of Plaintiff arose. At all times relevant, Quikrete
                            11   was an employer within the meaning of Government Code §12926(d) and as such was
                            12   barred from, inter alia, harassing, discriminating or retaliating against Plaintiff in
Smaili & Associates, P.C.




                            13   personnel, scheduling, employment, promotion, advancement, retention, hiring,
                            14   terminating and other decisions relating to Plaintiff’s employment on the basis of race,
                            15   national origin, physical disability or medical condition, participation in protected
                            16   activity, and other immutable characteristics.
                            17          3.     The true names and capacities, whether individual, corporate, associate, or
                            18   otherwise, of Defendants DOES 1—50, inclusive, are currently unknown to Plaintiff,
                            19   who therefore sues said Defendants by such fictitious names. Plaintiff will seek leave to
                            20   amend this complaint to show their true names and capacities when ascertained. Plaintiff
                            21   is informed and believes and thereon alleges that each Defendant named herein as a DOE
                            22   was responsible in some manner for the occurrences and damages alleged herein.
                            23          4.     Each reference in this complaint to “Defendant” and/or “Defendants” refers
                            24   to Quikrete, and also refers to all Defendants sued under fictitious names, jointly and
                            25   severally.
                            26          5.     Plaintiff is informed and believes and thereon alleges that Defendants, and
                            27   each of them, are now and/or at all times mentioned in this Complaint were in some
                            28   manner legally responsible for the events, happenings and circumstances alleged in this

                                                                         COMPLAINT

                                                                              2
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 11 of 31 Page ID #:17




                             1   Complaint. Plaintiff is further informed and believes and thereon alleges that Defendants,
                             2   and each of them, proximately subjected Plaintiff to the unlawful practices, wrongs,
                             3   complaints, injuries and/or damages alleged in this Complaint. Likewise, Defendants,
                             4   and each of them are now and/or at all times mentioned in this Complaint were the
                             5   agents, servants and/or employees of some or all other Defendants, and vice-versa, and in
                             6   doing the things alleged in this Complaint, Defendants are now and/or at all times
                             7   mentioned in this Complaint were acting within the course and scope of that agency,
                             8   servitude and/or employment.
                             9         6.      Plaintiff is informed and believes and thereon alleges that Defendants, and
                            10   each of them, are now and/or at all times mentioned in this Complaint were members of
                            11   and/or engaged in a joint venture, partnership and common enterprise, and were acting
                            12   within the course and scope of, and in pursuance of said joint venture, partnership and
Smaili & Associates, P.C.




                            13   common enterprise.
                            14           7.    Plaintiff is informed and believes and thereon alleges that Defendants, and
                            15   each of them, at all times mentioned in this Complaint, concurred and contributed to the
                            16   various acts and omissions of each and every one of the other Defendants in proximately
                            17   causing the complaints, injures and/or damages alleged in this Complaint. Plaintiff is
                            18   further informed and believes and thereon alleges that Defendants, and each of them, at
                            19   all times mentioned in this Complaint, approved of condoned and/or otherwise ratified
                            20
                                 each and every one of the acts and/or omissions alleged in this Complaint. Likewise,
                            21
                                 Defendants, and each of them, at all times mentioned in this Complaint aided and abetted
                            22
                                 the acts and omissions of each and every one of the other Defendants thereby proximately
                            23
                                 causing the damages alleged in this Complaint.
                            24
                                         8.    Plaintiff is informed and believes and thereon alleges that at all actions
                            25
                                 alleged herein committed by Defendants were committed by managing agents of
                            26
                                 Defendants, or, such conduct was known by and/or ratified by managing agents of
                            27
                                 Defendants.
                            28

                                                                        COMPLAINT

                                                                             3
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 12 of 31 Page ID #:18




                             1                               VENUE AND JURISDICTION
                             2          9.     Venue is proper in this county and this Court has jurisdiction over this
                             3   matter because Defendants operate out of City of Industry, California, and, all of the
                             4   claims and causes of action alleged herein occurred and accrued in the County of Los
                             5   Angeles, State of California.
                             6                                   FACTUAL BACKGROUND
                             7          10.    On or about December 11, 2018, Defendant initially hired Plaintiff as a
                             8   Productions Operator. Following his excellent performance and productivity, Defendant
                             9   promoted Plaintiff to Quality Control. His job duties included, but were not limited to,
                            10   filling cement bags and buckets with stucco weighing 10-50 pounds, testing products,
                            11   breaking down and mixing materials, and operating forklifts. Plaintiff earned an hourly
                            12   wage of $14.00.
Smaili & Associates, P.C.




                            13          11.    In or around March 2019, Plaintiff suffered from a severe work-related
                            14   injury to his chest. As Plaintiff was guiding a barrel off the pallet, he heard a loud “pop”
                            15   in his chest. Plaintiff immediately suffered excruciating pain and could not continue
                            16   working. Every time Plaintiff sneezed or coughed, he experienced unbearable pain in his
                            17   chest. Plaintiff informed Defendant of his work-related injury and was sent to
                            18   Defendant’s clinic for further evaluation.
                            19          12.    Defendant’s doctor, “Dr. Lee,” failed to properly and adequately treat
                            20   Plaintiff for the severity of his work-related injury. Dr. Lee inaptly prescribed pain
                            21   medication and placed Plaintiff on light duty. This inadequate evaluation and treatment
                            22   demonstrated Defendant’s total disregard for his health and well-being. Furthermore
                            23   more, Plaintiff was forced to continue working while suffering from excruciating pain.
                            24   Defendant failed to offer any reasonable accommodation, failed to provide workers’
                            25   compensation paperwork and refused to engage in a good faith interactive process.
                            26          13.    In or around June 2019, Plaintiff suffered from another work-related injury
                            27   to his hand. This time, Plaintiff’s hand was lodged between two metal pipes while he was
                            28   operating the conveyor belt. Plaintiff immediately heard a loud “pop” in his fingers after

                                                                         COMPLAINT

                                                                              4
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 13 of 31 Page ID #:19




                             1   the work-related injury. Fifteen minutes after his injury, while on his meal break, Plaintiff
                             2   felt a burning sensation in his hands and suffered from unbearable pain. Immediately
                             3   following his symptoms, Plaintiff reported the injury to Defendant. Plaintiff was required
                             4   to complete an accident report before being forced to drive himself to Defendant’s clinic.
                             5          13.    Again, Defendant’s Dr. Lee provided improper medical treatment and
                             6   failed to appropriately evaluate Plaintiff’ serious condition. Dr. Lee merely prescribed
                             7   pain medication and placed Plaintiff on light duty. After consulting with a doctor
                             8   assigned by his workers’ compensation attorney, Plaintiff’s work-related injury was
                             9   determined to be in fact more serious than Dr. Lee’s oversimplification of his symptoms.
                            10   Plaintiff was diagnosed with severe carpal tunnel. Still, Defendant failed to offer any
                            11   reasonable accommodation, failed to provide workers’ compensation paperwork, and
                            12   refused to engage in a good faith interactive process.
Smaili & Associates, P.C.




                            13          14.    On or about July 2, 2019, Defendant egregiously and callously retaliated
                            14   and discriminated against Plaintiff for suffering from multiple work-related injuries by
                            15   suspending his employment upon pretextual grounds. Plaintiff’s supervisor, George LNU
                            16   (“George”) suspended Plaintiff for not reporting his work-related injuries immediately
                            17   after their occurrence. This was pretextual, at best, given Plaintiff reported the work-
                            18   related injury only fifteen minutes after its occurrence.
                            19          15.    On or about July 3, 2019, Defendant’s agent, George, provided Plaintiff
                            20   with termination paperwork and informed Plaintiff that he was being terminated because
                            21   he did not report his work-related injury immediately. Plaintiff is informed and believes
                            22   Defendant’s calculated decision of wrongfully terminating his employment is due, at least
                            23   in part, for suffering from work-related injuries and in order to rid itself of a disabled,
                            24   aging employee who lodged complaints about his working conditions.
                            25          16.    Furthermore, Defendant discriminated against Plaintiff on account his age.
                            26   Plaintiff was 59 years of age upon his termination and Defendant sought to terminate his
                            27   employment and replace him with a significantly younger and less qualified individual
                            28

                                                                          COMPLAINT

                                                                               5
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 14 of 31 Page ID #:20




                             1          17.     Upon information and belief, Plaintiff suffered discrimination, harassment,
                             2   retaliation, and ultimately termination because of his age, disability, work-related
                             3   injuries, requests for accommodation, and engagement in protected activity. Further,
                             4   Defendant failed to provide workers’ compensation paperwork, failed to engage in a
                             5   good faith interactive process, and failed to offer an accommodation.
                             6          18.     Prior to filing this lawsuit, Plaintiff exhausted his administrative remedies
                             7   by timely filing a complaint with the Department of Fair Employment and Housing
                             8   (DFEH) and receiving a right-to-sue notice dated February 24, 2020.
                             9                                  FIRST CAUSE OF ACTION
                            10                   DISABILITY DISCRIMINATION IN VIOLATION OF
                            11                   CALIFORNIA GOVERNMENT CODE § 12940 et seq.
                            12                                     (Against All Defendants)
Smaili & Associates, P.C.




                            13          19.     Plaintiff refers to all allegations contained in paragraphs 1-18, inclusive,
                            14   and by such reference incorporates the same herein as though fully realleged in detail.
                            15          20.     California law, and particularly the Fair Employment and Housing Act
                            16   (“FEHA”), codified at Government Code §12900 et seq., prohibits discrimination against
                            17   persons with a physical condition or disability, which is broadly defined therein, and
                            18   which includes even the perception that a person has a medical or mental condition
                            19   and/or physical condition or disability. FEHA further prohibits discrimination based
                            20   upon, inter alia, age, race, gender, sexual orientation, national origin, pregnancy and
                            21   other immutable characteristics.
                            22          21.     Plaintiff has a disability as alleged above.
                            23          22.     Defendant was aware of Plaintiff’s on the job injury and his resulting
                            24   disability, as herein alleged, because Plaintiff specifically reported said disability directly
                            25   to Defendant via Defendant’s supervisors and managing agents.
                            26          23.     At all times herein alleged, Plaintiff was qualified for the position of
                            27   employment that he held with Defendant and was able to perform the essential functions
                            28   of that job.

                                                                           COMPLAINT

                                                                                6
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 15 of 31 Page ID #:21




                             1          24.    Plaintiff is informed and believes and thereon alleges that as a direct and
                             2   proximate result of Plaintiff’s disability, Defendant refused to engage Plaintiff in an
                             3   interactive process, refused to communicate with Plaintiff, refused to accommodate
                             4   Plaintiff’s medical restrictions, denied Plaintiff opportunity for advancement, promotion
                             5   and the ability to earn a living, and terminated Plaintiff.
                             6          25.    Defendant’s discriminatory action against Plaintiff, as alleged above,
                             7   constitutes unlawful discrimination in employment on account of Plaintiff’s disability in
                             8   violation of FEHA, and particularly Gov’t Code §12940(a).
                             9          26.    As a direct, foreseeable, and proximate result of Defendant’s discriminatory
                            10   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                            11   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                            12   amounts of money Plaintiff would have received but for Defendants’ discriminatory
Smaili & Associates, P.C.




                            13   conduct, all in an amount subject to proof at the time of trial, but believed to be no less
                            14   than three hundred thousand dollars.
                            15          27.    As a direct, foreseeable, and proximate result of the wrongful conduct of
                            16   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                            17   distress and anguish, humiliation, anxiety, and medical expenses all to Plaintiff damage
                            18   in an amount subject to proof at trial.
                            19          28.    Plaintiff is informed and believes and thereon alleges that the above-alleged
                            20   actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                            21   control, direct, manage, and counsel those agents throughout Plaintiff ’s employment and
                            22   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                            23   enabled agents to believe that their conduct was appropriate.
                            24          29.    Defendant, and each of them, failed to offer counseling or comfort to
                            25   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                            26   workplace.
                            27          30.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                            28   systemic and wide-spread policy of discriminating against and retaliating against

                                                                           COMPLAINT

                                                                                7
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 16 of 31 Page ID #:22




                             1   employees with disabilities. By failing to stop the discrimination, harassment and
                             2   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
                             3   directly caused a vicious cycle of wrongful conduct with impunity.
                             4          31.    Plaintiff is informed and believes and thereon alleges that Plaintiff’s on the
                             5   job injury and resulting disability was a motivating factor in the decision of Defendant to
                             6   discriminate against him and ultimately wrongfully terminate him.
                             7          32.    The outrageous conduct of Defendant, and each of them, as alleged herein,
                             8   was done with oppression and malice by Defendant and its supervisors and managers,
                             9   along with conscious disregard of Plaintiff’s rights, and were ratified by those other
                            10   individuals who were managing agents of Defendant.
                            11          33.    The conduct of Defendant as alleged hereinabove was done with malice,
                            12   fraud or oppression, and in reckless disregard of Plaintiff’s rights under California law.
Smaili & Associates, P.C.




                            13   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                            14          34.    Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                            15   amount according to proof at the time of trial which fees and expenses are recoverable
                            16   pursuant to Gov’t Code §12900 et seq.
                            17                               SECOND CAUSE OF ACTION
                            18                      AGE DISCRIMINATION IN VIOLATION OF
                            19                  CALIFORNIA GOVERNMENT CODE § 12940 et seq.
                            20                                   (Against All Defendants)
                            21          35.    Plaintiff refers to all allegations contained in paragraphs 1-34, inclusive and
                            22   by such reference incorporates the same herein as though fully realleged in detail.
                            23          36.    At all times herein mentioned, Gov’t Code §§12940(a) and 12941 were in
                            24   full force and effect and were binding on Defendant. These sections require Defendant to
                            25   refrain from discriminating against any employee over the age of 40 because of their age.
                            26          37.    At the time of Plaintiff’s injury and at the time of Plaintiff’s termination,
                            27   and at all times that Defendant was discriminating against Plaintiff as alleged herein,
                            28   Plaintiff was over the age of 40. Plaintiff is informed and believes and thereon alleges

                                                                         COMPLAINT

                                                                              8
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 17 of 31 Page ID #:23




                             1   that after wholly satisfactory, competent and diligent performance to the profit of
                             2   Defendants, that Plaintiff’s age, being over 40, was a motivating factor in Defendants’
                             3   decision to terminate Plaintiff’s employment. Said conduct by Defendants was intentional
                             4   and willful.
                             5          38.     Plaintiff is informed and believes and thereon alleges that Plaintiff was
                             6   replaced with an employee below the age of 40.
                             7          39.     Defendant was aware of Plaintiff’s age, as herein alleged, because Plaintiff
                             8   maintained Plaintiff’s personnel file which specifically contained the date of Plaintiff’s
                             9   birth and his corresponding age.
                            10          40.     At all times herein alleged, Plaintiff was qualified for the position of
                            11   employment that he held with Defendant and was able to perform the essential functions
                            12   of that job.
Smaili & Associates, P.C.




                            13          41.     Plaintiff is informed and believes and thereon alleges that as a direct and
                            14   proximate result of Plaintiff’s age, Defendant decided to terminate Plaintiff’s
                            15   employment, and in fact, did terminate Plaintiff’s employment.
                            16          42.     Defendants’ discriminatory action against Plaintiff, as alleged above,
                            17   constitutes unlawful discrimination in employment on account of Plaintiff’s age in
                            18   violation of FEHA, and particularly Gov’t Code §12940.
                            19          43.     As a direct, foreseeable, and proximate result of Defendants’ discriminatory
                            20   action against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
                            21   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
                            22   amounts of money Plaintiff would have received but for Defendant’s discriminatory
                            23   conduct, all in an amount subject to proof at the time of trial.
                            24          44.     As a direct, foreseeable, and proximate result of the wrongful conduct of
                            25   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional
                            26   distress and anguish, humiliation, anxiety, and medical expenses all to his damage in an
                            27   amount subject to proof at trial.
                            28

                                                                          COMPLAINT

                                                                               9
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 18 of 31 Page ID #:24




                             1          45.    Plaintiff is informed and believes and thereon alleges that the above-alleged
                             2   actions of Defendant were the result and consequence of Defendant’s failure to supervise,
                             3   control, direct, manage, and counsel those agents throughout Plaintiff’s employment and
                             4   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and
                             5   enabled agents to believe that their conduct was appropriate.
                             6          46.    Defendants, and each of them, failed to offer counseling or comfort to
                             7   Plaintiff and sent the unmistakable message that such conduct is appropriate in the
                             8   workplace.
                             9          47.    Plaintiff is informed and believes and thereon alleges that Defendant has a
                            10   systemic and wide-spread policy of discriminating against and retaliating against
                            11   employees over the age of 40. By failing to stop the discrimination, harassment and
                            12   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
Smaili & Associates, P.C.




                            13   directly caused a vicious cycle of wrongful conduct with impunity.
                            14          48.    The outrageous conduct of Defendant, and each of them was done with
                            15   oppression and malice by Defendant and its supervisors and managers, along with
                            16   conscious disregard of Plaintiff’s rights, and were ratified by those other individuals who
                            17   were managing agents of Defendant.
                            18          49.    Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                            19   amount according to proof at the time of trial which fees and expenses are recoverable
                            20   pursuant to Gov’t Code §12900 et seq.
                            21                                 THIRD CAUSE OF ACTION

                            22                          DISCRIMINATION ON THE BASIS OF
                            23          PARTICIPATION IN PROTECTED CONDUCT IN VIOLATION OF
                            24                  CALIFORNIA GOVERNMENT CODE § 12940 et seq.
                            25                                   (Against All Defendants)
                            26          50.    Plaintiff refers to all allegations contained in paragraphs 1-49, inclusive,
                            27   and by such reference incorporates the same herein as though fully realleged in detail.
                            28          51.    California law, and in particular FEHA, prohibits discrimination against

                                                                        COMPLAINT

                                                                             10
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 19 of 31 Page ID #:25




                             1   employees who engage in protected activity.
                             2         52.    Injured employees seeking medical treatment and apply under the Workers’
                             3   Compensation Act for the same, or disabled employees with a physical and/or mental
                             4   disability seeking accommodation, and even those that do not actually engage in such
                             5   conduct but the employer suspects that they are or will be engaging in such conduct in the
                             6   future, are individuals engaged in protected conduct. Likewise, employees filing claims
                             7   of harassment and/or discrimination with DFEH and/or who make such complaints are
                             8   engaged in protected conduct, and/or, filing claims with the police department. Plaintiff,
                             9   during all times relevant herein, was engaged, or was thought to be engaged, in such
                            10   protected conduct.
                            11         53.    Defendant’s failure to supervise, control, direct, manage, and counsel those
                            12   agents throughout Plaintiff’s employment ratified, condoned and/or encouraged the
Smaili & Associates, P.C.




                            13   discriminatory behavior and enabled agents to believe that their conduct was appropriate.
                            14         54.    Defendants, and each of them, failed to offer counseling or comfort to
                            15   Plaintiff, and sent the unmistakable message to his supervisors and coworkers that such
                            16   conduct is appropriate in the workplace.
                            17         55.    Upon information and belief, Defendants have a systemic and wide-spread
                            18   policy of discriminating against and retaliating against employees and those who seek to
                            19   participate in protected conduct. By failing to stop the discrimination, harassment and
                            20   retaliation, the Defendant ratified the discriminatory and retaliatory conduct which, in
                            21   turn, directly caused a vicious cycle of wrongful conduct with impunity.
                            22         56.    The Fair Employment and Housing Act (hereinafter “FEHA”), codified in
                            23   Government Code §12900, et seq., makes it unlawful for an employer to discriminate or
                            24   retaliate against an employee on the basis of the employee’s participation in protected
                            25   conduct.
                            26         57.    Further, California Government Code §12940 prohibits employers from
                            27   discriminating against or harassing an employee in promotions, assignments, termination,
                            28   term, condition or privilege of employment on the basis of disability. The law further

                                                                        COMPLAINT

                                                                             11
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 20 of 31 Page ID #:26




                             1   provides for administrative fines and remedies including back pay, promotion,
                             2   reinstatement, cease-and-desist orders, attorney’s fees, costs, punitive damages and
                             3   damages for emotional distress.
                             4          58.     Defendant wrongfully terminated Plaintiff in violation of a substantial and
                             5   fundamental public policy, and law, in that a determining and motivating factor in
                             6   Defendants’ decision to terminate Plaintiff was the desire to retaliate against him because
                             7   of his participation in the following protected conduct: (i) he suffered a work related
                             8   injury, (ii) requested accommodation, and (iii) complained about his work environment.
                             9          59.     Defendant engaged in unlawful employment practices in violation of
                            10   California public policy by promoting and adopting conduct that violates California’s
                            11   employment laws. In addition, Plaintiff is informed and believes and thereon alleges that
                            12   Defendant had a policy of retaliation, and did retaliate, against employees that filed
Smaili & Associates, P.C.




                            13   complaints due to fear for their personal and medical safety and well-being,
                            14   accommodation for their injuries, and those employees that demanded equal treatment in
                            15   terms of wages, rest breaks, meal breaks and other statutory requirements, all in an
                            16   unveiled attempt to stifle such exercise of rights.
                            17          60.     Plaintiff submits that his participation in protected activity was a
                            18   motivating factor in the decision of Defendant to discriminate, harass, and retaliate
                            19   against him.
                            20          61.     As a direct, foreseeable, and proximate result of the wrongful conduct of
                            21   each Defendant as herein alleged, Plaintiff has suffered and continues to suffer emotional
                            22   distress and anguish, humiliation, medical expenses, anxiety, losses in salary/wages,
                            23   advancement, opportunity for advancement, job benefits, additional amounts of money
                            24   and other employment benefits which Plaintiff would have received had he not been
                            25   subjected to unlawful and/or wrongful conduct, all to his damages in a sum within the
                            26   jurisdiction of the Court to be ascertained according to proof at trial, but believed to be
                            27   three hundred thousand dollars.
                            28          62.     As a further proximate result of Defendant’s discriminatory actions against

                                                                          COMPLAINT

                                                                               12
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 21 of 31 Page ID #:27




                             1   Plaintiff, as alleged hereinabove and below, Plaintiff has been harmed in that he has
                             2   suffered the intangible loss of such employment-related opportunities as experience from
                             3   the position from which he was terminated and lack of opportunities to perform duties
                             4   and tasks within his lengthy experience and expertise, without limitation. As a result of
                             5   such discrimination and consequent harm, Plaintiff has suffered damages in an amount
                             6   according to proof at trial.
                             7          63.     The outrageous conduct of Defendant, and each of them, as alleged herein,
                             8   was done with oppression and malice by Defendant, Defendant’s supervisors and
                             9   managers, along with conscious disregard of Plaintiff’s rights, and were ratified by those
                            10   other individuals who were managing agents of Defendant.
                            11          64.     The conduct of Defendant alleged hereinabove was done with malice, fraud
                            12   or oppression, and in reckless disregard of Plaintiff’s rights under California law. As
Smaili & Associates, P.C.




                            13   such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                            14          65.     Plaintiff also continues to incur attorneys’ fees and legal expenses in an
                            15   amount according to proof at the time of trial, which sums are recoverable pursuant to the
                            16   FEHA statutes.
                            17                                  FOURTH CAUSE OF ACTION
                            18                FAILURE TO PREVENT DISCRIMINATION IN VIOLATION
                            19                    OF CALIFORNIA GOVERNMENT CODE § 12940(k)
                            20                                    (Against All Defendants)
                            21          66.     Plaintiff refers to all allegations contained in paragraphs 1-65, inclusive and
                            22   by such reference incorporates the same herein as though fully realleged in detail.
                            23          67.     During the course of employment, Defendant, and each of them, failed to
                            24   prevent or remedy discrimination, retaliation and harassment toward Plaintiff on the basis
                            25   of his engagement in protected activity in violation of Government Code §12940(k).
                            26          68.     As a direct result of the wrongful conduct of Defendant, Plaintiff suffered,
                            27   and continues to suffer, substantial losses in earnings and other benefits in an amount
                            28   according to proof at the time trial, including special and general damages.

                                                                          COMPLAINT

                                                                               13
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 22 of 31 Page ID #:28




                             1          69.      As a direct, foreseeable, and proximate result of the wrongful conduct of
                             2   Defendant, Plaintiff has suffered and continues to suffer emotional distress and anguish,
                             3   humiliation, substantial losses in salary, bonuses, job benefits, and other employment
                             4   benefits which he would have received all to his damage in a sum within the jurisdiction
                             5   of the Court to be ascertained according to proof.
                             6          70.      Plaintiff is informed and believes and thereon alleges that the outrageous
                             7   conduct of Defendant, and each of them, as alleged herein, was done with oppression and
                             8   malice by Plaintiff’s supervisors and managers, along with conscious disregard of
                             9   Plaintiff’s rights, and were ratified by those other individuals who were managing agents
                            10   of Defendant.
                            11          71.      As a proximate result of the wrongful conduct of Defendant, and each of
                            12   them, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and
Smaili & Associates, P.C.




                            13   mental and physical pain and anguish according to proof at the time of trial.
                            14          72.      These unlawful acts were further encouraged by Defendant and done with a
                            15   conscious disregard for Plaintiff’s rights and with the intent, design, and purpose of
                            16   injuring Plaintiff.    The conduct of Defendant alleged hereinabove was done with malice,
                            17   fraud or oppression, and in reckless disregard of Plaintiff’s rights under California law.
                            18   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
                            19          73.      Plaintiff has also incurred and continues to incur attorneys’ fees and legal
                            20   expenses in an amount according to proof at the time of trial.
                            21                                  FIFTH CAUSE OF ACTION
                            22                              RETALIATION IN VIOLATION OF
                            23                         CALIFORNIA GOVERNMENT CODE §12940(h)
                            24                                     (Against All Defendants)
                            25          74.      Plaintiff refers to all allegations contained in paragraphs 1-73, inclusive,
                            26   and by such reference incorporates the same herein as though fully realleged in detail.
                            27          75.      At all times herein mentioned, FEHA, Government Code §12940(h), was in
                            28   full force and effect and was binding on Defendant. This statute requires Defendant to

                                                                          COMPLAINT

                                                                               14
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 23 of 31 Page ID #:29




                             1   refrain from retaliating against Plaintiff.
                             2          76.    Plaintiff is informed and believes and thereon alleges that as a consequence
                             3   of lodging complaints with Defendants about his injury and need for medical attention,
                             4   Defendant took retaliatory action against Plaintiff by failing to conduct a good faith
                             5   interactive process, failing to provide accommodations, failing to provide, medical
                             6   attention, wrongfully terminating Plaintiff, and denying Plaintiff job opportunities and
                             7   assignments, and denying Plaintiff advancement and promotion.
                             8          77.    Defendant unlawfully retaliated against Plaintiff after he engaged in
                             9   protected activity, such as without limitation, intending to file/filing legal action to
                            10   collection proper compensation and lodging workplace complaints.
                            11          78.    As a proximate result of Defendant’s willful, knowing, and intentional
                            12   conduct against Plaintiff, he has sustained and continues to sustain substantial losses in
Smaili & Associates, P.C.




                            13   Plaintiff’s earnings and other employment benefits and continues to suffer humiliation,
                            14   emotional distress, and mental and physical pain an and anguish, and sleep dysfunction,
                            15   all to Plaintiff damage in a sum according to proof.
                            16          79.    These unlawful acts were further encouraged by Defendant and done with a
                            17   conscious disregard for Plaintiff’s rights and with the intent, design, and purpose of
                            18   injuring Plaintiff. In light of Defendant’s willful, knowing, and intentional discrimination
                            19   against Plaintiff which culminated in Plaintiff discharge, Plaintiff seeks an award of
                            20   punitive and exemplary damages in an amount according to proof.
                            21          80.    Plaintiff has incurred and continues to incur legal expenses and attorney
                            22   fees. Plaintiff is presently unaware of the precise amount of said expenses and fees and
                            23   prays leave of court to amend this Complaint when said amounts are more fully known.
                            24                                  SIXTH CAUSE OF ACTION
                            25                                WRONGFUL TERMINATION
                            26                                     (Against All Defendants)
                            27          81.    Plaintiff refers to all allegations contained in paragraphs 1-80, inclusive and
                            28   by such reference incorporates the same herein as though fully realleged in detail.

                                                                           COMPLAINT

                                                                               15
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 24 of 31 Page ID #:30




                             1          82.     Plaintiff informed Defendants that he suffered a work-related injury which
                             2   resulted in a disability. Further, Defendants were aware of Plaintiff’s requirements for an
                             3   interactive process, accommodation, and complaints about harassment and his workplace
                             4   environment.
                             5          83.     Labor Code §232.5 makes it illegal for an employer to prohibit an
                             6   employee from discussing their working conditions.
                             7          84.     Labor Code §6310 protects an employee’s right to complain of unsafe
                             8   working conditions.
                             9          85.     Labor Code §6400 requires employers to provide a work environment that
                            10   is safe for its employees.
                            11          86.     Gov’t Code §12940 et seq., prohibits forms of discrimination against
                            12   protected classes of employees.
Smaili & Associates, P.C.




                            13          87.     Defendant wrongfully terminated Plaintiff in violation of a substantial and
                            14   fundamental public policy in that a determining and motivating factor in Defendants’
                            15   decision to terminate Plaintiff was the desire to retaliate against him because: (i) he
                            16   suffered work related injuries and hostile work environment, (ii) requested
                            17   accommodation, and (iii) lodged complaints, and (iv) engaged in protected conduct,
                            18   including filing a claim for workers compensation.
                            19          88.     Plaintiff is informed and believes and thereon alleges that these factors
                            20   made up Defendants decision to terminate Plaintiff and/or played an important and
                            21   integral role in said decision. Such discrimination was in violation of the public policy of
                            22   the State of California and resulted in damage and injury to Plaintiff as alleged herein.
                            23          89.     As a proximate result of Defendants willful, knowing, and intentional
                            24   discrimination and retaliation against Plaintiff, he has sustained and continues to sustain
                            25   substantial losses in Plaintiff earnings and other employment benefits and continues to
                            26   suffer humiliation, emotional distress, and mental and physical pain an and anguish, and
                            27   loss of sleep/sleep dysfunction, all to his damage in a sum according to proof.
                            28          90.     In light of Defendants willful, knowing, and intentional discrimination

                                                                         COMPLAINT

                                                                              16
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 25 of 31 Page ID #:31




                             1   against Plaintiff which resulted in his wrongful termination, Plaintiff seeks an award of
                             2   punitive and exemplary damages in an amount according to proof.
                             3                               SEVENTH CAUSE OF ACTION
                             4          VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 et seq.
                             5                                   (Against All Defendants)
                             6          91.    Plaintiff refers to all allegations contained in paragraphs 1-90 inclusive, and
                             7   by such reference incorporates the same herein as though fully realleged in detail.
                             8          92.    Defendant, and each of them, have engaged in unfair and unlawful business
                             9   practices as set forth above.
                            10          93.    Business & Professions Code § 17200 et seq. prohibits unlawful and unfair
                            11   business practices.
                            12          94.    By engaging in the above-described acts and practices, Defendant, and each
Smaili & Associates, P.C.




                            13   of them, have committed one or more acts of unfair, unlawful or fraudulent competition
                            14   within the meaning of Business & Professions Code §17200 et seq.
                            15          95.    Defendant, and each of them, have violated statutes and public policies.
                            16   Through the conduct alleged in this Complaint, Defendant, and each of them, have acted
                            17   contrary to public policies and have engaged in other unlawful and unfair business
                            18   practices in violation of Business & Professions Code § 17200 et seq., depriving Plaintiff
                            19   and all interested persons of rights, benefits, and privileges guaranteed to all employees
                            20   under law.
                            21          96.    As a direct and proximate result of the aforementioned acts and practices,
                            22   Plaintiff has suffered a loss of money and property in the form of wages and benefits that
                            23   he would have received as an employee of Defendant, and each of them.
                            24          97.    Plaintiff seeks an order of this Court awarding restitution, injunctive relief
                            25   and all other relief allowed under Business & Professions Code §17200 et seq., plus
                            26   interest and costs.
                            27
                            28

                                                                         COMPLAINT

                                                                              17
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 26 of 31 Page ID #:32




                             1                                  PRAYER FOR RELIEF
                                 WHEREFORE, Plaintiff prays for judgment as follows:
                             2
                                   1. For all actual, consequential, and incidental damages, including but not limited to
                             3
                                       loss of earnings and employee benefits, according to proof, but no less than three
                             4
                                       hundred thousand dollars;
                             5
                                   2. For restitution for unfair competition pursuant to Business & Professions Code
                             6
                                       §17200 et seq., resulting from Defendants’ unlawful business acts and practices,
                             7
                                       according to proof;
                             8
                                   3. For an order enjoining Defendants and their agents, servants, and employees, and
                             9
                                       all persons acting under, in concert with, or for them, from acting in derogation of
                            10
                                       any rights or duties alleged in this Complaint;
                            11
                                   4. For pre-judgment and post-judgment interest, according to proof;
                            12
Smaili & Associates, P.C.




                                   5. For punitive and exemplary damages, according to proof;
                            13
                                   6. For attorneys’ fees, according to proof and statute;
                            14
                                   7. For costs of suit incurred herein;
                            15
                                   8. For such other relief and the Court may deem just and proper.
                            16
                            17
                                 Dated: January 28, 2021                          SMAILI & ASSOCIATES, P.C.
                            18
                            19
                            20                                             By: _/s/ Jihad M. Smaili_____________
                                                                               Jihad M. Smaili, Esq.
                            21                                                 Attorney for Plaintiff
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                        COMPLAINT

                                                                             18
                             Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 27 of 31 Page ID #:33




                             1                                DEMAND FOR JURY TRIAL
                             2         Plaintiff hereby requests a trial by jury.
                             3
                                 Dated: January 28, 2021                    SMAILI & ASSOCIATES, P.C.
                             4
                             5
                             6                                              By: _/s/ Jihad M. Smaili_____________
                                                                                Jihad M. Smaili, Esq.
                             7                                                  Attorney for Plaintiff
                             8
                             9
                            10
                            11
                            12
Smaili & Associates, P.C.




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                         COMPLAINT

                                                                              19
    Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 28 of 31 Page ID #:34

                    Superior Court of California, County of Los Angeles


                         ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                INFORMATION PACKAGE
 THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

 CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
 with the cross-complaint.



What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney’s fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
    • Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
    • No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
    1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
       settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2. Mediation: In mediation, a neutral mediator listens to each person’s concerns, helps them evaluate the
       strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
       acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                 Mediation may be appropriate when the parties
                   • want to work out a solution but need help from a neutral person.
                   • have communication problems or strong emotions that interfere with resolution.
                 Mediation may not be appropriate when the parties
                   • want a public trial and want a judge or jury to decide the outcome.
                   • lack equal bargaining power or have a history of physical/emotional abuse.



    LASC CIV 271 Rev. 01/20
    For Mandatory Use
                                                                                                                         1
    Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 29 of 31 Page ID #:35

                                      How to arrange mediation in Los Angeles County

   Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

            a.   The Civil Mediation Vendor Resource List
                 If all parties agree to mediation, they may contact these organizations to request a “Resource List
                 Mediation” for mediation at reduced cost or no cost (for selected cases):

                 •   ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010 (Ext. 261)
                 •   JAMS, Inc. Senior Case Manager mbinder@jamsadr.com (310) 309-6204
                 •   Mediation Center of Los Angeles (MCLA) Program Manager info@mediationLA.org (833) 476-9145
                        o Only MCLA provides mediation in person, by phone and by videoconference.

            These organizations cannot accept every case and they may decline cases at their discretion.
               Visit www.lacourt.org/ADR.Res.List for important information and FAQs before contacting them.
               NOTE: This program does not accept family law, probate, or small claims cases.

            b. Los Angeles County Dispute Resolution Programs
                 https://wdacs.lacounty.gov/programs/drp/
                     • Small claims, unlawful detainers (evictions) and, at the Spring Street Courthouse, limited civil:
                            o Free, day- of- trial mediations at the courthouse. No appointment needed.
                            o Free or low-cost mediations before the day of trial.
                            o For free or low-cost Online Dispute Resolution (ODR) by phone or computer before the
                                 day of trial visit
                                 http://www.lacourt.org/division/smallclaims/pdf/OnlineDisputeResolutionFlyer-
                                 EngSpan.pdf

            c.   Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




    3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
       person who decides the outcome. In “binding” arbitration, the arbitrator’s decision is final; there is no right to
       trial. In “nonbinding” arbitration, any party can request a trial after the arbitrator’s decision. For more
       information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

    4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
       date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
       make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
       a settlement. For information about the Court’s MSC programs for civil cases, visit
       http://www.lacourt.org/division/civil/CI0047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                           2
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 30 of 31 Page ID #:36
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Pomona Courthouse South
 400 Civic Center Plaza, Pomona, CA 91766

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21PSCV00070

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Gloria White-Brown                 J




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       01/29/2021
    on _____________________________                                        J. Gonzalez
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-04948-DSF-JPR Document 1-1 Filed 06/17/21 Page 31 of 31 Page ID #:37
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
